Citation Nr: 0407046	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by means of an October 1997 rating decision rendered 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the course of 
this appeal, the veteran testified at a videoconference 
hearing before a Member of the Board in May 1999.  A 
transcript of this hearing is associated with the claims 
folder.

In an August 1999 decision, the Board denied service 
connection for a low back disability.  The United States 
Court of Appeals for Veterans Claims (Court) issued a July 
2000 Order which vacated the Board decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand.

In January 2001, the Board remanded the case to the RO for 
further development.  In particular, as the Board Member who 
had conducted the 1999 hearing had retired from the Board, 
the veteran was given the opportunity for another hearing.  
In December 2001, he was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

In March 2002, the Board initiated action to obtain 
additional evidence pertinent to this case pursuant to 
38 C.F.R. § 19.9(a)(2).  In April 2003, the Board notified 
the veteran and his attorney that the Board had obtained 
private medical records and Social Security Administration 
records.  In June 2003, the Board again remanded the case to 
allow the RO to consider this new evidence, in light of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and to afford the veteran a 
VA examination to address the etiology of his back disorder.

In September 2003, the Board received a letter from the 
veteran's attorney, noting that the August 2003 VA spine 
examination is not in compliance with the terms of the 
January 2001 Board remand, inasmuch as it did not "include a 
complete rationale" for the conclusion that it is unlikely 
that the veteran's low back disorder is related to the lumbar 
strain he incurred in 1971.  A remand by the Court or Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board thus finds it is necessary to 
remand this claim for compliance with the January 2001 remand 
order.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The veteran's claims folder 
should be returned to the physician 
who conducted the August 2003 spine 
examination.  If this physician is 
not available, the claims folder 
should be returned to a similarly 
qualified examiner.  The claims 
folder, including a copy of this 
REMAND, should be thoroughly 
reviewed prior to the examination.  
The examiner is requested to 
provide a complete rationale for 
the August 2003 opinion that "it 
is unlikely that the [veteran's] 
present back problems, including 
his multiple surgeries, are related 
to the lumbar strain which he 
incurred in 1977."

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


